In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00212-CR



      RICKY TERRON WASHINGTON, Appellant

                            V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 6th District Court
                Lamar County, Texas
                Trial Court No. 23096




       Before Morriss, C.J., Carter and Moseley, JJ.
         Memorandum Opinion by Justice Carter
                                    MEMORANDUM OPINION
           Ricky Terron Washington originally pled guilty to the offense of possession with the

intent to deliver a controlled substance of more than four grams but less than two hundred grams

in May 2009 1 and was sentenced to seven years’ incarceration. In November 2009, Washington

was granted “shock probation” and was placed on community supervision for a period of ten

years. In April 2013, the State filed a motion to revoke community supervision, alleging that

Washington had committed a subsequent offense, had failed to complete a drug and alcohol

assessment, and had failed to complete a drug-offender education program. 2

           In June 2013, the trial court revoked Washington’s community supervision and sentenced

him to seven years’ incarceration. Washington appeals from the judgment of revocation and has

filed a single brief, in which he raises issues common to each of his appeals. 3 He claims the trial

court erred in permitting his spouse to testify about confidential communications over his

objection, in violation of Rule 504 of the Texas Rules of Evidence. See TEX. R. EVID. 504.

           We addressed this issue in detail in our opinion of this date on Washington’s appeal in

cause number 06-13-00211-CR. For the reasons stated therein, we likewise conclude that error

has not been shown in this case.




1
    See TEX. HEALTH & SAFETY CODE ANN. § 481.115 (West 2010).
2
 The State also alleged that Washington failed to perform 800 hours of community service restitution work and
failed to pay community supervision and restitution fees, as well as court costs.

3
 Washington appeals from the revocation of his community supervision in another companion case under our cause
number 06-13-00211-CR.

                                                      2
      We affirm the judgment of the trial court.




                                           Jack Carter
                                           Justice

Date Submitted:      February 27, 2014
Date Decided:        April 8, 2014

Do Not Publish




                                               3